Exhibit 99.1 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION IN RE: } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM 4/30/07 To 5/31/2007 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from April 30, 2007- May 31, 2007 Opening Cash Balance -4/30/07 $11,095 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 9 Total Inflows 9 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 629 629 Consulting Fees Lockbox Fees Supplies & Misc Rent 0 0 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 15 15 T&E Reimbursements State Tax Payments 69 69 Distribution to Equity 8,558 8,558 Total Outflows 9,271 9,271 Net Cash Flows (9,262) Closing Cash Balance $1,833 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from April 30, 2007- May 31, 2007 Amounts in $000's Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 4/30/07 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 5/31/07 G/L) Allowance for Doubtful Accounts (13,476 ) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $ - $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period from April 30, 2007- May 31, 2007 Amounts in $000's See attached System Generated A/P reports as of 5/31/2007 (Attachments 2A and 2B). Beginning of Period Balance $ 136 (per 4/30/07 G/L) PLUS:New Indebtedness Incurred 245 LESS:Amounts Paid on A/P& Taxes (323 ) End of Month Balance $ 58 (per 5/31/07 G/L) The New Power Company Exhibit 2A Vendor Balance Detail As of May 31, 2007 Type Date Amount Balance Arkadin, Inc. 0.00 Bill 05/15/2007 20.26 20.26 Bill Pmt -Check 05/15/2007 -20.26 0.00 Total Arkadin, Inc. 0.00 0.00 AT&T 0.00 Bill 05/06/2007 258.12 258.12 Bill Pmt -Check 05/06/2007 -258.12 0.00 Total AT&T 0.00 0.00 Enron Energy Services 0.00 Bill Pmt -Check 05/07/2007 -1,187,505.00 -1,187,505.00 Bill 05/08/2007 1,187,505.00 0.00 Total Enron Energy Services 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 05/15/2007 82.50 82.50 Bill Pmt -Check 05/15/2007 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 King and Spalding 0.00 Bill 05/15/2007 47,966.17 47,966.17 Bill Pmt -Check 05/15/2007 -47,966.17 0.00 Total King and Spalding 0.00 0.00 Mellon Investors Services, LLC 0.00 Bill 05/06/2007 45,000.00 45,000.00 Bill Pmt -Check 05/06/2007 -45,000.00 0.00 Bill 05/07/2007 3,549,173.62 3,549,173.62 Bill Pmt -Check 05/07/2007 -3,549,173.62 0.00 Bill 05/15/2007 1,822.29 1,822.29 Bill Pmt -Check 05/15/2007 -1,822.29 0.00 Total Mellon Investors Services, LLC 0.00 0.00 Mr. Ari Benacerraf 0.00 Bill 05/07/2007 7,070.62 7,070.62 Bill Pmt -Check 05/07/2007 -7,070.62 0.00 Total Mr. Ari Benacerraf 0.00 0.00 Parker, Hudson, Rainer & Dobbs 0.00 Bill 05/06/2007 14,867.50 14,867.50 Bill 05/06/2007 22,973.75 37,841.25 Bill Pmt -Check 05/06/2007 -14,867.50 22,973.75 Bill Pmt -Check 05/06/2007 -22,973.75 0.00 Total Parker, Hudson, Rainer & Dobbs 0.00 0.00 Sidley Austin Brown & Wood 0.00 Bill 05/15/2007 105,143.24 105,143.24 Bill Pmt -Check 05/15/2007 -105,143.24 0.00 Total Sidley Austin Brown & Wood 0.00 0.00 United States Treasury 0.00 Bill 05/15/2007 6.08 6.08 Bill Pmt -Check 05/15/2007 -6.08 0.00 Total United States Treasury 0.00 0.00 TOTAL 0.00 0.00 Page 1 of 1 The New Power Company Exhibit 2B Unpaid Vendor Detail As of May 31, 2007 Name Balance Franchise Tax Liability 55,465.00 Payroll Tax Liablility 2,281.00 57,746.00 Page 1 of 1 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period fromApril 30, 2007-May 31, 2007 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per 4/30/07 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 5/31/07 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4 Page 1 of 16 Name of Debtor : NewPower Holdings Inc. Case #: 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 1,471,660.61 Total Deposits $ 3,832,703.17 Includes transfer from Reserve Total Payments $ 4,608,733.19 Includes payment to Calpers for full distribution Closing Balance $ 695,630.59 Service Charges $ 250.24 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 2 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $ 5,892,773.03 Total Deposits $ 4,914.15 Interest Income Total Payments $ 4,740,624.38 Final Distribution plus Payroll Taxes Closing Balance $ 1,157,062.80 Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 3 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Reserve Account Account Number: Purpose of Account: Reserve for Shareholder Distributions Beginning Balance $ 3,828,421 Total Deposits $ - Total Payments $ (3,828,421 ) Transfer to Concentration account for distribution payment Closing Balance $ - Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A January 2006 Interest $ 19,102.57 February 2006 Interest $ 17,263.46 March 2006 Interest $ 19,122.65 April 2006 Interest $ 27,821.49 May 2006 Interest $ 29,459.33 June 2006 Interest $ 28,533.24 July 2006 Interest $ 29,508.59 August 2006 Interest $ 29,533.65 September 2006 Interest $ 58,068.60 October2006Interest $ 60,103.67 November 2006 Interest $ 26,916.73 December 2006 Interest $ 10,788.28 January 2007 Interest $ 7,896.04 February 2007 Interest $ 7,144.20 March 2007 Interest $ 6,751.40 April 2007 Interest $ 6,377.00 Interest Calculations: First 2006 Mar-07 Shares Distribution YE Balance Balance Lana Pai 1,032,000 608,880.00 776,847 0 Enron Energy Services 8,650,400 5,103,736.00 Cortez Energy Services 5,000,000 2,950,000.00 McGarrett I,LLC 6,766,400 3,653,856.00 McGarrett II,LLC 8,458,200 4,567,428.00 McGarrett III, LLC 2,791,800 1,507,572.00 Surfboards & Co.- warrants 5,404,800 2,918,592.00 3,795,907 3,814,985 EES Warrant Trust - warrants 24,117,800 13,023,612.00 Ari Benacerraf- options 10,000 5,400.00 7,024 7,059 Remaining Reserve Balance 62,231,400 34,339,076.00 4,579,778 3,822,044 Attachment 4 Page 4 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $ 0.00 Total Deposits $ 718,833.00 Total Payments $ 718,833.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period 201056 Last Check issued this Period 201073 Total # of checks issued this Period 18 Attachment 4 Page 5 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: NewPower Holdings, Inc. - Refund Disbursement A/C Account Number: Purpose of Account: Controlled Disbursements (Customer Refunds) Beginning Balance $ 0.00 Total Deposits $ 386.68 Total Payments $ 386.68 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period NA Last Check issued this Period NA Total # of checks issued this Period NA Attachment 4 Page 6 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: NewPower ACH Account Account Number: Purpose of Account: ACH (T&E) Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 7 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: First Union/ Wachovia Branch: Herndon, VAABA # 051400549 Account Name: The New Power Company Account Number: Purpose of Account: Natural Gas Collections Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 8 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: First Union/ Wachovia Branch: Charlotte, NC ABA # 053000219 Account Name: The New Power Company Account Number: Purpose of Account: Power/ IBM Collections Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges $ 0.00 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 9 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: NewPower Holdings, Inc. - Payroll Account Account Number: Purpose of Account: Payroll Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 10 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: NewPower Enron Segregated A/C Account Number: Purpose of Account: Concentration Account Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 11 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: Royal Bank of Canada Branch: Ontario Transit # 00192 Account Name: The New Power Company Account Number: Purpose of Account: CAN$ Operating A/C Beginning Balance $ 0.00 CAN$ Total Deposits Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges $ - First Check issued this Period NA Last Check issued this Period NA Total # of checks issued this Period 0 ACCOUNT CLOSED Attachment 4 Page 12 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: First Union/ Wachovia Branch: Charlotte, NC ABA # 053000219 Account Name: The New Power Company Account Number: Purpose of Account: Power/AES Collections Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 13 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: Royal Bank of Canada Branch: Ontario Transit # 00192 Account Name: The New Power Company Account Number: Purpose of Account: US$ A/C Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 14 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: WildCard ATM Settlement Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED Attachment 4 Page 15 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: NewPower Holdings, Inc. Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period None Last Check issued this Period None Total # of checks issued this Period None ACCOUNT CLOSED Attachment 4 Page 16 of 16 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2007-5/31/2007 Name of Bank: Credit Suisse Asset Management Branch: 466 Lexington Ave.NY, NY 10017-3140 Account Name: NewPower Holdings, Inc. Account Number: Purpose of Account: Short Term Cash Mgmt Portfolio Beginning Balance $ 0.00 Total Deposits $ 0.00 Total Payments $ 0.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A ACCOUNT CLOSED The New Power Company Exhibit 5 Check Detail May 2007 Num Date Name Amount 201000 05/07/2007 Mellon Investors Services, LLC 3,549,173.62 201001 05/07/2007 Enron Energy Services 1,187,505.00 201056 05/06/2007 M. Patricia Foster 3,381.82 201057 05/06/2007 AT&T 258.12 201058 05/06/2007 Mellon Investors Services, LLC 45,000.00 201059 05/06/2007 Parker, Hudson, Rainer & Dobbs 14,867.50 201060 05/06/2007 Parker, Hudson, Rainer & Dobbs 22,973.75 201061 05/07/2007 Mr. Ari Benacerraf 7,070.62 201062 05/15/2007 M. Patricia Foster 3,381.81 201063 05/15/2007 CT Commissioner of Revenue Services 504.16 201063 05/15/2007 United States Treasury 3,945.76 201064 05/15/2007 CT Commissioner of Revenue Services 1,512.48 201068 05/15/2007 United States Treasury 6.08 201069 05/15/2007 Arkadin, Inc. 20.26 201070 05/15/2007 Kaster Moving Co. Inc. 82.50 201071 05/15/2007 Mellon Investors Services, LLC 1,822.29 201072 05/15/2007 King and Spalding 47,966.17 201073 05/15/2007 Sidley Austin Brown & Wood 105,143.24 Page 1 of 1 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from April 30, 2007-May 31, 2007 Amounts in $000's Taxes Paid During the Month Employment Taxes 3.9 Taxes Owed and Due Payroll Tax Liability 2.3 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromApril 30, 2007-May 31, 2007 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 5/01/07 - 5/31/07 Payments are in gross amts Title Amount Date Type FOSTER, MARY President & CEO $ 5,208.33 5/15/2007 Salary for pay period 5/01 -5/15 $ 5,208.33 5/30/2007 Salary for pay period 5/16 -5/31 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromApril 30, 2007-May 31, 2007
